NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0503-15T3


WELLS FARGO, N.A.,

              Plaintiff-Respondent,

v.

SHERRI Y. SCAFE,

          Defendant-Appellant.
________________________________________

              Submitted February 7, 2017 – Decided August 10, 2017

              Before Judges Suter and Guadagno.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Camden County,
              Docket No. F-023370-12.

              Sherri Y. Scafe, appellant pro se.

              Phelan Hallinan Diamond & Jones, PC,
              attorneys for respondent (Brian Yoder, on
              the brief).

PER CURIAM
     Pro se defendant, Sherri Y. Scafe, also known as Nin el

Ameen Bey1, appeals from the August 14, 2015 Chancery Division

order denying her motion to vacate a June 9, 2014 final judgment

of foreclosure.    We affirm.

     On January 7, 2008, defendant executed a promissory note to

AmTrust Bank (AmTrust) for repayment of a loan in the amount of

$288,900.   The note was secured by a non-purchase money mortgage

on real property located at 60 Orlando Drive, Sicklerville, in

favor of Mortgage Electronic Registration Systems, Inc. (MERS)

as nominee for AmTrust.    The mortgage was recorded in the Camden

County Clerk's Office on January 14, 2008.    MERS, as nominee for

AmTrust, subsequently assigned the mortgage to plaintiff, Wells

Fargo Bank, N.A.

     In September 2011, defendant defaulted on the required

monthly payments and Wells Fargo Home Mortgage sent defendant a

notice of intention to foreclose dated October 9, 2011, by

regular and certified mail at the mortgaged premises.

     After defendant failed to cure the default, plaintiff filed

a complaint for foreclosure on October 17, 2012.   Defendant was

served by regular and certified mail at the mortgaged premises



1
  When the Chancery judge addressed defendant as Sherri Scafe,
she promptly corrected the judge, stating her name was Nin El
Ameen Bey.

                                 2                         A-0503-15T3
on April 29, 2013.    Defendant failed to file responsive

pleadings and a default was entered against her on September 5,

2013.    On February 20, 2014, plaintiff mailed notice of entry of

default to defendant.

    On March 4, 2014, defendant filed a Chapter 7 bankruptcy

petition, but the matter was dismissed by the bankruptcy court

twenty days later.    In May 2014, plaintiff moved for a final

judgment of foreclosure.    While that motion was pending,

defendant attempted to remove the matter to federal district

court.   On June 18, 2014, District Judge Robert B. Kugler

remanded the matter to the Chancery Division.

    Final judgment of foreclosure was entered on June 9, 2014

and a copy of the judgement was mailed to defendant at the

mortgaged premises.     A sheriff's sale was scheduled for August

20, 2014, but defendant filed a second petition for bankruptcy

on August 1, 2014.    After the bankruptcy court entered a

discharge on June 19, 2015, defendant moved to vacate the June

9, 2014 judgment of foreclosure and dismiss the foreclosure

complaint.    The Chancery judge denied defendant's motion on

August 14, 2015.

    On appeal, defendant claims the Chancery judge erred in not

vacating the judgment of foreclosure; the court lacked subject

matter jurisdiction to enter the foreclosure judgment; plaintiff

                                  3                          A-0503-15T3
failed to join an indispensable party; and defendant pled a

meritorious defense.

    None of defendant's arguments have sufficient merit to

warrant further discussion in our opinion beyond these brief

observations. R. 2:11-3(e)(1)(E).

    During oral argument on her motion to vacate the judgment

of foreclosure, defendant objected to Wells Fargo being a party

to the matter and argued that the Federal National Mortgage

Association ("Fannie Mae"), should have been joined as a party.

When counsel for plaintiff noted that defendant had not

challenged plaintiff's standing in her moving papers, defendant

claimed that plaintiff failed to serve her with "notice of

acceleration."   The Chancery judge then read the acceleration

provision in the mortgage to defendant and explained that the

October 9, 2011, notice of intent to foreclose was served one

year before the foreclosure complaint was filed.   Because

defendant failed to contest the foreclosure and default was

entered, the judge explained that defendant waived any challenge

to standing or to the sufficiency of the notice.

    Almost six years after defendant defaulted on this

mortgage, the matter is still pending, with defendant continuing




                                4                            A-0503-15T3
to reside in the mortgaged premises without paying the mortgage

or property taxes.2

     We affirm the denial of defendant's motion to vacate the

June 9, 2014 final judgment of foreclosure and direct that,

absent a stay by the Supreme Court, a sheriff's sale be

scheduled within sixty days of the filing of this opinion.




2
  We note the observation of District Judge Kugler in his opinion
dismissing a related complaint submitted by defendant against
several Wells Fargo employees, which he described as "gibberish-
filled":

          this Court cannot rule out the possibility
          that Plaintiffs did not commence this matter
          with bona fide litigation in mind.    Indeed,
          the content of the Pleading suggests that
          Plaintiffs might be attempting to capitalize
          on the docketing system of federal courts in
          general, and this District in particular, in
          order to: (a) assert that their Pleading is
          "on file" with this District; and then (b)
          build on this fact by self-declaring their
          right to a certain real estate property
          (seemingly, 60 Orlando Drive, Sicklerville,
          New Jersey), and by claiming that this
          property is free from mortgage encumbrances
          held, seemingly, by the Wells Fargo Bank.

          [Bey v. Stumpf, 825 F. Supp. 2d 537, 556
          (D.N.J. 2011).]

                                5                         A-0503-15T3